DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  	                                  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-12 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 recite the limitation "the second planarization layer" inline 2.  There is insufficient antecedent basis for this limitation in these claims because there was no previous mention of a second planarization layer in claims 1 and 13 of which claims 10 and 18 respectively depend on. 	For examination purposes, claim 10 is interpreted as being dependent on claim 3 and claim 18 is being interpreted as being dependent on claim 15, for proper antecedent basis of the second planarization layer. Correction is required.
Claims 11-12 and 19-20 are also rejected under 35 U.S.C. 112(b) as being indefinite for further limiting and depending on indefinite claims 10 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruoka et al. US PGPub. 2016/0278210. 	Regarding claim 1, Tsuruoka teaches a display panel (100, fig. 1, 3 and 6A) [0020], comprising a display area (S overlapping counter substrate 20, fig. 1) [0023] and a non-display area (first and second areas E1 and E2 outside S, fig. 1; hereinafter called E1/E2) [0023], 	wherein the non-display area (E1/E2) comprises a bonding area away (area overlapping with 30, fig. 6A; hereinafter also called E1/E2) from the display area (S or 20), and a plurality of terminals (40, fig. 1 and 6A) [0022] are disposed in the bonding area (E1/E2); and 	wherein, the non-display area (E1/E2) further comprises an anti-overflow portion (groove 10a, fig. 3 and 6A) [0034] disposed around (entirely around, [0035]) the plurality of terminals (40) (Tsuruoka et al., fig. 1, 3 and 6A). 	Regarding claim 2, Tsuruoka teaches a display panel according to claim 1, wherein the anti-overflow portion (10a) comprises a continuous channel (entirely around, [0035]) disposed around the bonding area (E1/E2) (Tsuruoka et al., fig. 1, 3 and 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kokame et al. US PGPub. 20190326549 in view of Tsuruoka et al. US PGPub. 2016/0278210. 	Regarding claim 13, Kokame teaches a display device (100, fig. 1-2) [0021], comprising a display panel (102, fig. 1-2) [0027], a polarizer layer (132, fig. 2) [0026] disposed on the display panel (102), and a cover layer (134, fig. 2) [0026] disposed on the polarizer layer (132), 	wherein the display panel (102) comprises a display area (102a, fig. 2) [0021] and a non-display area (102b, c, d, fig. 2) [0021]; 	wherein the non-display area (102b, c, d) comprises a bonding area 102d, fig. 2) [0021] away from the display area (102a), and a plurality of terminals (130, fig. 1-2) [0025] are disposed in the bonding area (102d) (Kokame et al., fig. 1-2). 	But Kokame does not teach wherein, the non-display area (102b, c, d) further comprises an anti-overflow portion disposed around the plurality of terminals (130). 	However, Tsuruoka teaches a display panel (100, fig. 1, 3 and 6A) [0020] comprising a display area (S overlapping counter substrate 20, fig. 1) [0023] and a non-display area (first and second areas E1 and E2 outside S, fig. 1; hereinafter called E1/E2) [0023], wherein, the non-display area (E1/E2) further comprises an anti-overflow portion (groove 10a, fig. 3 and 6A) [0034] disposed around (entirely around, [0035]) the plurality of terminals (40, fig. 1 and 6A) [0022] (Tsuruoka et al., fig. 1, 3 and 6A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Kokame by placing an anti-overflow portion around the plurality of terminals as taught by Tsuruoka in order to allow enough space to be filled with the anisotropic conductive material thereby preventing the anisotropic material from escaping through a side of the substrate (Tsuruoka et al., [0040]). 	Regarding claim 14, Kokame in view of Tsuruoka teaches the display device according to claim 13, wherein the anti-overflow portion (10a) comprises a continuous channel (entirely around, [0035]) disposed around the bonding area (E1/E2) (Tsuruoka et al., fig. 1, 3 and 6A).
                                             Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel and a display device comprising a display panel wherein the bonding area is provided with “a first planarization layer disposed on the substrate, the plurality of terminals disposed on the first planarization layer, a second planarization layer disposed on the plurality of terminals, and the anti-overflow portion disposed on the second planarization layer; and wherein, the anti-overflow portion comprises at least one first groove, and the first groove is evenly arranged in the non-display area except for an area where the plurality of terminals are located” as recited in claims 3 and 15. 	Claims 4-9 and 16-17 are also objected to as allowable for further limiting and depending upon allowable claims 3 and 15.
	
 	Claims 10-12 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 	

                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892